Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/22/202 directed towards the new and amended claims have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-9,12-14, 17-18, 28-29, and 32-33  are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 4,409,060) , Bytensky et al. (US 2011/0111184), and  Norwood et al. (US 6,139,481).
Regarding claim 1, Janssens discloses an edge-banding apparatus configured to apply an edging strip having a heat activated layer to a substrate or work piece (Abstract), the apparatus comprising: an edging strip feeding device to feed the edging strip along a predetermined path towards the substrate or work piece (6, Figures 1-3);  the apparatus being configured to comprise, or be in fluid communication with, a source of  heated gas (C4, L11-22), the heat from the heated gas activates the heat activated layer of the edging strip just prior to the heat activated layer being pressed into contact with an edge of substrate or work piece such that the edging strip is applied to the substrate or work piece; and wherein the heat delivery  device, when aligned with the edging strip, can be spaced between 1 and 5 mm from the edging strip (C3,L25-35).  

However, Bytensky discloses an edgebanding tape (Abstract) that is applied by providing direct flame contact to the adhesive sides ([0073]). It would have been obvious to one of ordinary skill in the art prior to the effective priority date of the invention to utilize a flame activated edgebanding tape to reduce PVC gases and to provide a flexible edgebanding ([0009]).
Additionally, Norwood discloses a sealing burner (Abstract) suitable to provide heat to the banding machine of Janssens that utilizes combustible fuel; the apparatus further comprising a fuel delivery device (22, C3,L15-26) in fluid communication with the source of combustible fuel such that combustible fuel can be delivered to the fuel 
 It would have been obvious to one of ordinary skill in the art prior to the effective priority date of the invention to utilize a burner, as taught by Norwood, as a common heat source for applying heat sensitive banding strips.
Regarding claim 2, Janssens, as modified, discloses the apparatus of claim 1 wherein the properties of the flame of combustible fuel that are controlled included any one or more of: synchronization of the timing of generation of the flame with respect to the position of the edging strip and/or the substrate or work-piece; size of the flame; temperature of the flame; duration of the flame; timing of ignition of the combustible fuel to generate the flame; timing of extinguishing of the flame (C4,L33-46).  
Regarding claim 3, Janssens, as modified, discloses the apparatus of claim 1 further comprising a fuel flow controller configured to control the flow rate of combustible fuel through the fuel delivery device (C4, L32-47).  
Regarding claim 4, Janssens, as modified, discloses the apparatus of claim 1 wherein the combustible fuel (C3, L15-17) includes one or more of hydrogen and oxygen and another gas.  
Regarding claim  6, Janssens (J), as modified, discloses the apparatus of claim 1 further comprising a substrate driving device (J- C2,L33-56,2, 38, Figure 1) to drive the substrate or work piece along a predetermined path. 
Regarding claim  8, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the fuel delivery device comprises a burner (Figure 1) comprising a plurality of fuel delivery apertures.  
Regarding claim  9, Janssens (J), as modified, discloses the apparatus of claim 8 further comprising an aperture control device configured such that the number of fuel delivery apertures that are active (C3, L27-35), that is, which are configured to deliver combustible fuel at a given time, can be varied; wherein the aperture control device comprises one or more pistons (26,Figure 1) inside the fuel delivery apparatus; and wherein the fuel delivery apertures (J-23,Figure 2, i.e. nozzle) are spaced apart from a distance which corresponds to the width of the edging strip.  
Regarding claim 12, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the edging strip, when aligned with the fuel delivery nozzle, is spaced 2.5 mm from the fuel delivery nozzle (J-C3, L25-35). As a clarification, Janssens uses the term about a millimeter and so could include a larger range, based on the application and fundamentals of heat transfer, which would have been obvious to one of ordinary skill in the art at the prescribed time.
Regarding claim 13, Janssens (J), as modified, discloses the apparatus of claim 1 wherein a primary direction of the flame (J- 23, Figure 2 i.e. hot air) is inclined with respect to the longitudinal axis of the edging strip, at a position when the edging strip is aligned with the fuel delivery device.  
Regarding claim 14, Janssens (J), as modified, discloses the apparatus of claim 1 further comprising a substrate or work piece position sensor (J-37,Figure 1), configured to detect the position of the substrate or work piece, the output from the substrate or work piece sensor being used by the one or more controllers to control one or more of the: start of the flow of combustible fuel to the fuel delivery device; ignition of the combustible fuel; duration of the flame; termination or extinguishing of the flame (C4,L43-47); termination of the flow of combustible fuel to the fuel delivery device; and wherein the substrate or workpiece sensor detects one or more of: a forward end of the substrate or work piece; a rear end of the substrate or work piece (J-C4,L11-22). As a clarification, Janssen’s sensor activates a cutting device and not the heat source, while Norwood’s sensor controls the heat source and discloses that Janssen’s sensor could perform numerous functions.  
Regarding claim 17, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the one or more controllers are configured to control the speed of the substrate or work piece in conjunction with the pressure and/or flow rate of the combustible fuel (J-C3-L52-C4, L22) 
Regarding claim 18, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the fuel delivery device comprising a manifold or pre-chamber in which the combustible fuel is mixed prior to ignition (Area between 28 and 14 in Figure 1).  
Regarding claim 28, Janssens (J)  discloses a method of applying an edging strip having a heat activated layer to a substrate or work piece (Abstract), comprising steps of  feeding an edging strip along a predetermined path towards the substrate or work piece wherein the heat source (6, Figures 1-3),, when aligned with the edging strip, can be spaced between 1 and 5 mm from the edging strip  (C3,25-35) the heat from the nozzle the heat activated layer of the edging strip just prior to the heat activated layer being pressed into contact with  an edge of the substrate or work piece such that the edging strip is applied to the substrate or work piece (Claim 1), but not delivering combustible fuel from a combustible fuel source to a fuel delivery device; igniting the combustible fuel using an ignition device at or near the fuel delivery device such that a controlled flame is generated by the fuel delivery device; and  controlling one or more properties of the controlled flame of combustible fuel such that the  directly contacts and flame activates the heat activated layer of the edging strip.
However, Bytensky (B) discloses an edgebanding tape (Abstract) that is applied by providing direct flame contact to the adhesive sides ([0073]). It would have been obvious to one of ordinary skill in the art prior to the effective priority date of the invention to utilize a flame activated edgebanding tape to reduce PVC gases and to provide a flexible edgebanding ([0009]).
Additionally, Norwood discloses a method of sealing (Abstract) including delivering combustible fuel from a combustible fuel source to a fuel delivery device (22, C3,L15-26); igniting the combustible fuel using an ignition device at or near the fuel delivery device such that a controlled flame is generated by the fuel delivery device; and controlling one or more properties of the controlled flame of combustible fuel such 
Regarding claim 32, Janssens (J), as modified, discloses the apparatus of claim1, wherein the combustion of the combustible fuel occurring where the flame meets the heat activation layer (B-[0073]).
Regarding claim 33, Janssens (J), as modified, discloses the method of claim 28, when the flame directly contact and activates the heat activated layer, combustion of the combustion fuel is occurring. (B-[0073]).
Regarding claim 29, Janssens (J), as modified, discloses  a panel to which an edging strip has been applied, produced by the apparatus of claim 1 (J-C2,L43-47).


Claims 19, 21, 24, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 4,409,060), Norwood et al. (US 6,139,481), and Miller (US 4,747,903).
Regarding claim 19, Janssens (J), as modified, discloses the apparatus of claim 1, but not an edging strip speed monitoring device configured to monitor the speed of the edging strip as it passes the fuel delivery device; and wherein the output from the edging strip speed monitoring device is used by the one or more controllers to deactivate the fuel delivery device if: the speed of the edging strip drops; and/ or the edging strip stops moving.

Regarding claim 21, Janssens (J), as modified, discloses the apparatus of claim 1 configured to comprise or be connected to a source of inert gas, the one or more controllers controlling delivery of the inert gas to extinguish any unwanted flame at or near the gas delivery device (C4, L24-34).  
Regarding claim 24, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the combustible fuel comprises a mixture of more than one fuel (C3, L33-38).
Regarding claim 25, Janssens (J), as modified, the apparatus  the apparatus of claim 24 wherein the combustible fuel comprises a mixture of equal quantities of each of the fuels (C3,L33-38, 84- the mixture can be adjusted).  
Regarding claim 26, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the flow rate of fuel delivered to the fuel delivery device is controlled by regulating the pressure (76, C3, L26-33) at which fuel flows through an orifice in the fuel delivery path.  
Regarding claim 27, Janssens (J), as modified, discloses the apparatus of claim 1 wherein the combustible fuel is a combustible gas (C3, L67-C4, and L-14).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762              
                                                                                                                                                                                /KENNETH J HANSEN/Primary Examiner, Art Unit 3746